Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (2017/0214604) in view of Krzych et al (2020/0084571).
Regarding claim 1.  Qiao teaches a method, comprising:
receiving, by a locationing platform and via a mesh network (0005 – mess network and 0006 – mesh network architecture includes a plurality of nodes and a controller (e.g., locationing platform)), a locationing communication associated with a waypoint beacon (0012 – preferably, the method further comprises obtaining relative positions of the plurality of nodes, 0052, 0057, figure 2 – network controller provides routing functionality for the communications between mesh network and external network);
identifying, by the locationing platform, an entry node of the locationing communication (0017 – relative position of the source node (e.g., entry node) is an initial value of the forwarding count, 0036 – the relative position of the source node, which generates the data packet, will be used as an initial value, 0047 – source node, 0064 – relative position of the source node with respect to relay nodes in a mesh network); 
determining, by the locationing platform, a waypoint location associated with the waypoint beacon based on locationing information in the locationing communication;
determining, by the locationing platform, a node location of the entry node (0017 – relative position of the source node (e.g., entry node) is an initial value of the forwarding count, 0036 – the relative position of the source node, which generates the data packet, will be used as an initial value, 0047 – source node, 0064 – relative position of the source node with respect to relay nodes in a mesh network) based on the waypoint location; and
configuring, by the locationing platform and based on the node location, a relay node of the mesh network to forward or drop subsequently received locationing communications that are associated with the waypoint beacon (0053, 0078, 0079 – Network Controller configures nodes in the mess network so the network nodes can determine whether or not to forward the data packets (abstract, 0010, 0016-0017, 0021 – preferably, the command packet is forwarded in a case that the forwarding count value is less than or equal to the maximum value, and is not forwarded in a case that the forwarding count is greater than the maximum value, 0027, 0023 – preferably, the command packet is forwarded in a case that the forwarding count value is greater than or equal to the relative positions of the relay node, and is not forwarded in a case the forwarding count value is less than the relative positions of the relay node, 0029, 0061, 0062 – relay node controller used to determine whether or not to forward the data packet, 0102 – if the forwarding count value of the status packet is less than or equal to the relative position identification of the relay node itself, then relay node will not forward the command packet and return to idle or sleep state).
	Qiao does not explicitly teach using waypoint beacon(s).
	Krzych teaches mesh nodes (e.g., way point beacons) can double as physical location identifiers (e.g., each associated with a predetermined geographic location).  For example, RSSI from waypoint beacons can be used to pin-point a user’s location (e.g. proximity to the kitchen) (0030-0031).  The beacon of the population can function as a mesh node (e.g., mesh router), aggregation node, as a physical location identifier, an access point and the beacon can be operated as a mesh node (0038).  Krzych at figure 2 shows waypoint beacons (110), relay nodes (130, 132) which can be lightbulbs (0049, 0051) and data routing system 140.  Krzych teaches relay nodes can forward all or portions of the location information to server (0063).  Krzych teaches determine entry node with respect to waypoint(s) (0064, 0058 – starting node).  Krzych teaches mapping/routing table(s) (0024-0026, 0056-0057, 0069, 0072, 0088, 0094-0095, 0098 – all hops in between first and target beacons, 0099 – routing path includes one or more relay nodes (e.g., intermediary nodes) with respect to beacons (e.g., waypoint(s))) used to determine the distance between waypoint(s) and relay device(s) wherein the beacon(s) can be BLE (0027) and each beacon (node) is preferably configured to be individually addressed (0040).  Krzych teaches relay nodes can also function as a mesh point (0049).  Krzych teaches node/beacon identifier may be encrypted to enable secure data routing in the system (0033, 0040) thereby enabling the remote server to decrypt message(s) from particular waypoint beacon(s).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao to include waypoint nodes as taught by Krzych in order to pin-point a user’s location within a venue since waypoint nodes can double as physical location identifiers.
Regarding claim 2.  Qiao does not teach wherein determining the waypoint location comprises: identifying a waypoint identifier in the locationing information; and determining, based on the waypoint identifier, the waypoint location using a waypoint mapping, wherein the waypoint mapping identifies respective locations of the waypoint beacon and one or more other waypoint beacons in an area of the mesh network.
Krzych teaches mesh nodes (e.g., way point beacons) can double as physical location identifiers (e.g., each associated with a predetermined geographic location).  For example, RSSI from waypoint beacons can be used to pin-point a user’s location (e.g. proximity to the kitchen) (0030-0031).  The beacon of the population can function as a mesh node (e.g., mesh router), aggregation node, as a physical location identifier, an access point and the beacon can be operated as a mesh node (0038).  Krzych at figure 2 shows waypoint beacons (110), relay nodes (130, 132) which can be lightbulbs (0049, 0051) and data routing system 140.  Krzych teaches relay nodes can forward all or portions of the location information to server (0063).  Krzych teaches determine entry node with respect to waypoint(s) (0064, 0058 – starting node).  Krzych teaches mapping/routing table(s) (0024-0026, 0056-0057, 0069, 0072, 0088, 0094-0095, 0098 – all hops in between first and target beacons, 0099 – routing path includes one or more relay nodes (e.g., intermediary nodes) with respect to beacons (e.g., waypoint(s))) used to determine the distance between waypoint(s) and relay device(s) wherein the beacon(s) can be BLE (0027) and each beacon (node) is preferably configured to be individually addressed (0040).  Krzych teaches relay nodes can also function as a mesh point (0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao to include mapping/routing table(s) as taught by Krzych in order to determine the location of waypoint beacons with respect to relay nodes so the user’s location within a venue can be more precisely determined.
Regarding claim 3.  Qiao does not show but Krzych teaches determining that the node location is within an area of the waypoint location based on at least one of:
a communication range of the waypoint beacon (figure 4, 0028 – user device router within transmission range of the mesh node, 0036 – broadcast range, 0062 – within beacon broadcasting range, 0088 – within broadcast range, 0099 – closest beacons within range), or a received signal strength indicator associated with the entry node receiving the locationing information, wherein the received signal strength indicator is included in the locationing communication (0030-0031, 0036 – RSSI can be used to determine the user device distance from the node’s known location, 0056 –RSSI used for physical distance determination, 0067, 0076, 0078, 0126 – RSSI, 0082 – signal strength).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao to use RSSI or communication range as taught by Krzych in order to determine the location of waypoint beacons with respect to relay nodes so the user’s location within a venue can be more precisely determined.
Regarding claim 4.  Qiao teaches wherein the entry node corresponds to a node of the mesh network that received the locationing information from a wireless communication device, wherein the method further comprises:
performing a locationing process associated with the wireless communication device based on the locationing information (0017 – relative position of the source node (e.g., entry node) is an initial value of the forwarding count, 0036 – the relative position of the source node, which generates the data packet, will be used as an initial value, 0047 – source node, 0064 – relative position of the source node with respect to relay nodes in a mesh network).
	Krzych teaches entry node corresponds to a node of the mesh network that received the location information from the wireless device to perform locationing process (0030, 0055, 0058)
Regarding claim 8.  Qiao does not teach wherein one or more of the subsequently received locationing communications are associated with the waypoint beacon based on the waypoint beacon being identified in the subsequently received locationing communications.
Krzych teaches mesh nodes (e.g., way point beacons) can double as physical location identifiers (e.g., each associated with a predetermined geographic location).  For example, RSSI from waypoint beacons can be used to pin-point a user’s location (e.g. proximity to the kitchen) (0030-0031).  The beacon of the population can function as a mesh node (e.g., mesh router), aggregation node, as a physical location identifier, an access point and the beacon can be operated as a mesh node (0038).  Krzych at figure 2 shows waypoint beacons (110), relay nodes (130, 132) which can be lightbulbs (0049, 0051) and data routing system 140.  Krzych teaches relay nodes can forward all or portions of the location information to server (0063).  Krzych teaches determine entry node with respect to waypoint(s) (0064, 0058 – starting node).  Krzych teaches mapping/routing table(s) (0024-0026, 0056-0057, 0069, 0072, 0088, 0094-0095, 0098 – all hops in between first and target beacons, 0099 – routing path includes one or more relay nodes (e.g., intermediary nodes) with respect to beacons (e.g., waypoint(s))) used to determine the distance between waypoint(s) and relay device(s) wherein the beacon(s) can be BLE (0027) and each beacon (node) is preferably configured to be individually addressed (0040).  Krzych teaches relay nodes can also function as a mesh point (0049).  
Krzych teaches broadcasting a set of node identifiers at a set of beacons, receiving the set of node identifiers at a remote computing system through relay nodes wherein the relay nodes forwards all or portions of the received packet to the remote computing system (0063 – step S205).  Step S205 can be performed (0064) prior to or during the determination of the routing path, after determination of the routing path, multiple times throughout the method, or at any other time during the method (e.g. waypoint beacon(s) being identified in the subsequently received locationing communications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao to broadcast a set of node identifiers at a set of beacons as taught by Krzych in order to pin-point a user’s location within a venue since waypoint nodes can double as physical location identifiers.
2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Krzych further in view of Krieger (2015/0358234).
Regarding claim 5.  Qiao in view of Krzych do not explicitly teach wherein configuring the relay node comprises: updating a policy of the relay node to:
include the locationing information, and correspondingly indicate, in association with the identifier, whether the relay node is to forward or drop the subsequently received locationing communications.
However, Krzych teaches policy-based routing (0096) including closest proximity to out of the set of beacons, within range, in the same physical venue (0099).
	Krieger teaches using filters associated with beacon identifiers which enables nodes to disregard the received beacon identifier (e.g., drop the received beacon message), route to a particular application, communicate with the verifying entity to obtain additional information concerning the beacon device with which the received beacon identifier is associated (e.g., forward the received beacon message), or a filter-specific action (0017, 0047, 0113), such as communication in the short-range network, information provisioning, asset tracking, retail identification, localization, safety, etc. (0003, 0057, 0090, 0093) and reduce energy consumption (0005).  Krieger teaches the beacon devices can broadcast advertising frames using Bluetooth (0062, 0066).  Krieger teaches the filtering criteria (e.g., policy) includes location information (0022,0024) enabling the device to quickly and locally sort received beacon messages.  Krieger teaches location-specific filters (0040-0041, 0043) used to identify corresponding beacon devices that are located approximate to the observing entity’s location and used to generate new filters to supplement an existing filter (e.g., updating a policy).  Krieger teaches filters can be downloaded (e.g., updating a policy) based on interaction between nodes (0102-0103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao in view of Krzych to use filters associated with beacons as taught by Krieger in order enable a node to quickly and locally sort received Bluetooth beacon messages and determine whether to disregard the Bluetooth message and/or relay the Bluetooth message to a server.
3.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Krzych further in view of Moisio et al (2018/0240339).
Regarding claim 6.    Qiao in view of Krzych do not explicitly teach determining, based on the node location, a quantity of hops of the mesh network between the relay node and the entry node,
wherein configuring the relay node to forward the subsequently received locationing communications comprises:
forwarding the subsequently received locationing communications based on the quantity of hops being less than or equal to a threshold quantity of hops of the mesh network from the entry node, and
wherein configuring the relay node to drop the subsequently received locationing communications comprises:
dropping the subsequently received locationing communications based on the quantity of hops being greater than the threshold quantity of hops of the mesh network from the entry node.
	However, Krzych teaches routing tables optimized for distance among beacons in the mesh (0057, 0098, 0101).
	Moisio teaches communicating Bluetooth information between nodes (0005).  Moisio teaches nodes may classify Bluetooth information based on number of hops the message has traveled, distance to an event, and/or other factors as well (0020).  Moisio teaches the trustworthiness of the received information may also depend on the routing path including the identity and reliability of each node handling the information and/or the number of hops the message carrying the information traverses from a source to a destination (0022, 0042).  Moisio teaches a first node sends a message and another node receives the message and decides its subsequent actions base on hop count (0043).  For example, if hop count is less than a threshold the node may process/forward the message and if the hop count is over a threshold, such as 10 hops for example, the node may disregard, discard, and/or not forward the message.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao in view of Krzych to use hop count(s) as taught by Moisio thereby enabling node(s) the ability to quickly determine whether or not to forward the message based on hop count(s).  For example, if hop count is less than a threshold the node forwards then message and if hop count is over a threshold disregard, discard, and/or not forward the message.
Regarding claim 7.  Qiao in view of Krzych do not explicitly teach wherein the relay node is configured to forward the subsequently received locationing communications when the relay node is determined to be less than a threshold route length from the node location, and
wherein the relay node is configured to drop the subsequently received locationing communications when the relay node is determined to be greater than the threshold route length from the node location.
However, Krzych teaches routing tables optimized for distance among beacons in the mesh (0057, 0098, 0101).
	Moisio teaches communicating Bluetooth information between nodes (0005).  Moisio teaches nodes may classify Bluetooth information based on number of hops (e.g. threshold route length) the message has traveled, distance to an event, and/or other factors as well (0020).  Moisio teaches the trustworthiness of the received information may also depend on the routing path including the identity and reliability of each node handling the information and/or the number of hops (e.g. threshold route length)  the message carrying the information traverses from a source to a destination (0022, 0042).  Moisio teaches a first node sends a message and another node receives the message and decides its subsequent actions base on hop count (0043).  For example, if hop count (e.g. threshold route length) is less than a threshold the node may process/forward the message and if the hop count (e.g. threshold route length) is over a threshold, such as 10 hops for example, the node may disregard, discard, and/or not forward the message.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao in view of Krzych to use hop count(s) (e.g. threshold route length) as taught by Moisio thereby enabling node(s) the ability to quickly determine whether or not to forward the message based on hop count(s) (e.g. threshold route length).  For example, if hop count (e.g. threshold route length) is less than a threshold the node forwards then message and if hop count (e.g. threshold route length) is over a threshold disregard, discard, and/or not forward the message.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
---(2017/0019828) Purohit teaches forwarding and/or dropping communications through wireless mesh according to node mapping/topology, RSSI, etc.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646